Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 1 of 28


                                                                  FILED B            D.c,
                       C N ITED STA TE S o lsT m c 'r c o tm 'r
                       SOtiTIIEltx olsw lc'r oF FLORIDA                SEF C7 2021
                            CASENO.21-cv-61719-KMM                    s.
                                                                       ji
                                                                        t,
                                                                         ko
                                                                          kF
                                                                           kF
                                                                            L
                                                                            luA
                                                                              l,'
                                                                                .
                                                                                lFî
                                                                                  T.
                                                                                   pLj
                                                                                     An.

   DO NNAH U E GEO RG E                             PR E LN G A R Y IN JUN C TIO N
                                                            H earing w ithin 21 D ays
                                                                          R equested
        Plaintiff
   V.

   K EN G R IFFIN
   C ITA D E L SE C U R ITIE S M AR K ET M A K E R
   CITADEL CON NECT D AR K PO O L
   C IT A D E L LL C H ED G E FU N D
   SE C U R ITIES E X C H A N G E C O M M ISSIO N
   FKNR A
   C FT C
   DTCC
   R O BIN H O O D
   W EB U LL
        D efendant,
            PLA G T IFFS M O TIO N F O R PR EL IM IN A R Y IN JU N C TIO N
                                 IN TR O D U C TIO N
   PlaintiffD onnahue Georgerespectfully m ove thisCourtforaprelim inary

   injunction assetoutbelow andforthereasonssetoutintheaccompanying
   M emorandum in SupportofPlaintiffs'M otion forPreliminary lnjunction.Fed.R.
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 2 of 28




   Civ.P.65(a).Plaintiffsrespectfullyrequestthatthishonorablecourtissuea
   prelim inary injunction baning defendantsfrom destroying any documents whether
   paper or electronic related to A M C and GM E shares,and baning defendants from

   continuing trading A M C and G M E sharesin the D ark Pools untila correctshare

   countisdoneand verified by thishonorable court

    W TIEREFO RE,Plaintiffsrespectfully requestthe CourtgranttheirM otion and

   issueapreliminaryinjunction.
   D ated:Septem ber 6,2021                           <- -R.A                .

                                                     D olm ahue G eorge
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 3 of 28




          PLA IN TIFFS M EM O M N D UM IN SU PPO R T O F TH EIR M O TIO N FO R
                             PR ELIM IN A R Y IN JU N CTIO N


                                    IN TR O D U C TIO N

   PlaintiffD onnahue G eorge filed a law suitagainstthe D efendantson A ugust 17,

   2021 forRICO violationsantitrtlstviolationswire fraud and breach ofcontract.

   Plaintiff alleges thatD efendants engaged in illegalactivities such a selling naked

   counterfeitshares into the m arket.Pushing retailordersthrough the dark pools in

   orderto m anipulate the price ofA M C and G M E shares.Even afterthe law suitw as

   tiled D efendantscontinued to push naked shortsand counterfeitsharesintothe

   m arket.Plaintiffhashighly likelihood ofsuccesson them erits,w illsuffer

   irreparableharm withoutan injunction and an injunction willnotsubstantially
   injtlreotherswhilefurtheringthepublicinterest.TheCourtshouldthereforegrant
   Plaintiffsrequestforaprelim inary injunction.


                                         FA C T S


      1. R obinhood,W ebullalong w ith K en Griffin C itadel,CitadelConnect,

         C itadelSecurities SEC,FIN R A,CFTC and D TCC have created an

         Enterprise and Conspired and participated in conduct thatm anipulated the

         M arketand controlled the prices of stocks,to the detrim ent ofm yselfand

         otherretailinvestors.TheD efendantspattem ofbehaviorofallowing m arket
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 4 of 28



         m anipulation orparticipating in M arketM anipulation is ongoing and

         continuous and a violation ofU nited StatesA ntitrustLaw s.The D efendants

         established a private D ark poolin orderto m anipulate the price ofsecurities

         and derivatives.The D efendants actions and the G overnm entagencies

         inaction w eredirectcause ofmy m onetary losses.CitadelConnectactsasa

         private D ark Pooland w hile the SEC has strictregulations regarding dark

         poolregistration CitadelConnecthas been given free rein by SEC FIN R A

         CFTC and DTCC to operate outsidethelaw to the detrim entofD ormahue

         G eorge and otherretailinvestorsnationally and intem ationally.

         TheD efendantscom m itted substantive Rico Violationsper 18U SC Section

         1962resulting in theplaintiffDormahueGeorgelosingmoney andthelnjury
         occurred because ofthe D efendants substantive m CO violations.The

         Defendantscom m itted counterfeiting and w ire fraud by counterfeiting and

         selling fake synthetic shares into the m arketthatthey knew did notexistand

        then sending electronic w ire to plaintiffalleging they w ired the stocks and

        derivativesthrough W Ebulland R obinhood thatPlaintiffpurchased w hen in

        reality they w ired nothing.

        They callthe transactions synthetic sharesin orderto m inim ize the

        crim inality ofthetransaction.W hatare synthetic $100 bills,synthetic car

        titles,synthetic property deeds,synthetic GUCCIbags? W e would callthem
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 5 of 28



         cgunterfeit.W hatthey are doing in putting counterfeit shares into the m arket

         in orderto m anipulate the price ofA M C and G M E stock.

      4. The abusive shorting are notthe random actofrenegade hedge funds and

         m arketm akers w ith the SEC FIN R A CFTC and D TC C turning a blind eye,

         butrathera coordinated businessplan thatiscarried outby a collusive

         consortium and enterprise ofhedge fundsprim e brokers and M arketm akers

         underthe closed eyesofthe G ovenzm ent agenciesthatw e are paying to

         protectourinterests.

                                   Prelim inarv Iniunction

         ThePartym ovingforaprelim inary injunction bearstheburden to
         demonstratethefactorsjustifyingrelief.Grarmy GooseFood,1ncv.

        Brotherhood ofTeamsters& AutoTruck Drivers,415U.S.423441(1974)
         Thecourtshaveadopted atwoparttestrequiringthePlaintiffto show (1)a
        primafaciecaseofpreviousviolationsoffederalsecurities1aw and (2)a
        reasonable likelihood thatthe w rong w illbe repeated See SEC v.U niqueFin

        ConceptsInc.196 F .3d 1195,1199n.2(11thCir.1999)(citingM gmt
        D ynam ics,lnc,515 F.2d at806-07;SE C v.M anorN ursing Ctrs.lnc,458

        F.2d 1082,1100(2dCir.1972)seealso SEC v.Schooler,902 F,Supp.2d
         1341,1345(S.D Cal.2012)(usingthetwo-pak standardwhen determining

        whenwhethertoissueapreliminary injunction.
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 6 of 28




         Et-l-hegranting ofapreliminary injtmction istheexerciseofavery far
         reaching pow erneverto be indulged in exceptin a case clearly w arranting

         it''On application forprelim inary injum ctionthecourtisnotboundto
         decide doubtfuland difticultquestionsoflaw or disputed questions offacts

         Dymolndus,lncvTapeprinter,Inc,326F.2d 141,143 (9thCir.1964)
                      Prim a Facie C ase ofPastSecurities V iolations

         D efendantC itadelSecuritieshave been fined m ultiple tim es in the pastfor

         violationsofSecuritieslaws.lnJan of2017 Cttadelsecuritieswasfined22
         m illion dollars form isleading investors.ln M arch of2021 w asfined

         $275,000 for FINR A reporting violationsin July of2020 Citadelw astined

         $700,000 forviolatingFNRA rule5320(SeeExhibitA)ln 2016Citadelwas
         fined $180,000 forreporting 6.5 m illion sharesaslog positionswhen they

         wereacmally shortpositionstseeexhibitB)Citadelhasfiledrequeststobe
         exem ptfrom the 1940 Investm entacton severaloccasions and italw ays

         seem stobegranted (seeexhibitC)ThefailurestodeliverofAM C stock
         according to a SEC reportw as 1088% w hich w as m ore than 150 tim esthe

         failureto deliverofApplestock which is11timesthesizeofAM C (See
         ExhibitD)TheFIN RA websiteisveryclearthatnakedshortingandfailures
         to deliversaremeanttoGiemich an oligarchy,and defraud investors(See
         exhibitE)
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 7 of 28



                    R easonable Likelihood the W rone W illbe R epeated

         C itadelSecuritieshave continued to trade A M C stocks in the dark poolafter

         the law suitw as filed.The D ark Poolw as designed for large institutional

         tradesto notdisruptthe m arket,YetCitadelSecuritiesisusing the dark pool

         to m anipulatethepriceofAM C stock by routing retailbuy ordersthrough

         the dark poolso thatthey are notretlected on the N Y SE and therefore they

         keep the price dow n.On Septem ber2,202168% ofAM C sharesw ere

         tradedinthedarkpool(seeexhibitFllnvestopediastatesthatGGThepricesat
         w hich trades are executed in the dark pools ,m ay diverge from prices

         displayed in the public M arkets w hich putsretailinvestors ata huge

         disadvantage''if10% of stock istraded in the dark poolthatisconsidered

         excessive yetA M C shares are being traded atalm ost70% in the dark pool.

         Thisabuse continued afterthe law suitw astiled and sentby certifed m ail

         retum receiptto a11defendantsw ith a copy ofw aiver ofthe service of

         sum m ons plus a stam ped retum envelope.

       D efendantspastviolations ofsecurities law s on m ultiple occasions and their

   continued naked shorting ofAM C shareswhile also continuingto routeretail

   orderstilrough the dark poolin orderto m anipulatethe price ofAM C and GM E

   sharesm eetsthe2 requirem entssetforth by federalcase law in orderforthis

   honorablecourtto grantthisprelimine injunction.Thishonorablecourtshould
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 8 of 28




   issuethepreliminaryinjunctionuntilatrueand correctsharecountofAM C shares
   are veritied by the court.

                                   C O N C LU SIO N

   Forthe foregoing reasons,this courtshould grantPlaintiffsm otion forPrelim inary

   injunction baningdefendantsfrom destroying any documentswhetherwritten or
   electronicrelated to AM C and GM F,sharesand baning D efendantsfrom trading

   AM C and GM E sharesthrough the dark poolsand w hateverelsethe courttinds

   fair and equitable.
                                                                  N
   R espectfully Subm itted                              N.        ..



   D ate Septem ber6,2021                             D onnahue G eorge
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 9 of 28



                                C ertillcate of Service
   Ihereby certify thatatrueand correctcopy oftheforegoing Prelim inary injunction
     w as served by Certified M ailon Septem ber 7,2021 to a1lcounselorparties of
                                    d o t e e ice List


                                   D oM ahue eorge
                                   SER V ICE LIST
   SEC
   100 F stN E W ashington D C 20549
   K EN G RIFFIN
   131 S D earborn StChicago IL 60603
   CITADEL SECURITIESM ARKET Y KER
   425 Park A veN ew York N Y 10022
   C ITA D EL C O N N EC T D A R K PO O L
   131 S D earborn stChicago IL 60603
   C ITA D EL LL C H ED G E FIJN D
   131 S D earborn st C hicago IL 60603
   FMNR A
   1735 K streetN W W ashington D C 20581
   D TC C
   55 W ater St N ew Y ork N Y 10041
   R O B IN H O O D FIN A N C U L LL C
   85 W illow road M enlo Park CA 94025
   W EB U LL FIN A N C IA L LL C
   44 W allstSuite 501N ew Y ork N Y 10005
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 10 of 28
      Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 11 of 28



          fines paid by citadelsecurities

A1I     News       Images       Maps       Videos     Shopping   Books   Flights   Search tools


      httpst//financefeeds-com ,citadel-se...                                                            1
                                                                                                         @
                                                                                                         8
                                                                                                         *



CitadelSecurities fined $275* forreporting violations after$700* fine ...
Mar26,2021 - CitadelSecurities LLC hasbeen fined $275,000 by FINRA am id reporting violations.The firm
has been a FINRA m em bersince 2005 and had no ...
You visited this page on 9/5/21.


Ij https://www.financemagnates.com :...                                                                  e
                                                                                                         *'


FINRA Slaps $275K Fine on CitadelSecurities forReporting Violations
k/lar26,2021 - TheFinanciallndustryRegulatoryAuthori
                                                   ty(FINRA)hasfined market-making and execution
services providerCi
                  tadelSecurities $275,000 for...

f
â
xj
'
u.
 yj
  w
  u
  x
  r
  .
  o
  ) h'   s//tokeni
     ttps-       st.com ,deep-dive-cita...                                                               *
                                                                                                         4)


A Deep Dive into C itadelSecurities'Track Record ofAnti-Transparency
Apr8,2021 - AsrecentasMarch26,2021,FINRA fined CitadelSecuritieswith $275,000forvarious reporting
violations.This is sim ilarto the previous fine ...
You visited this page on 9/5/21.

 '
,
'
*: https'
 .
        .
        //www.seo.gov>pressroîease                                                                       !
CitadelSecurities Paying $22 M illion forM isleading C lients A boutPricing ..-
Jan 13,2017 - The Securities and Exchange Com m ission today announced thatCitadelSecurities LLC has
agreed to pay $22.6 million to settle charges that...
You visited this page on 9/5/21.


D httpsr
       //atozmarkets.com >...>News                                                                       @
                                                                                                         @



C itadelSecurities Fined by FINRA for Repoding Violations -Atoz M arkets
Mar26,2021- FINRA hasfined CitadelSecurities$275,000overallegationsofIapsesin regulatory reporting.
The m arket-m akerneitheragreed nordenied ...
        Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 12 of 28
B https://www.bioomberg.com 'articles                                                                      @.
                                                                                                           *
                                                                                                           *


C itadelSecurities Fined by Finra forTrading A head ofC lients - Bloom berg
Jul21,2020 - CitadelSecurities,the brokerage m ajority owned by billionaire Ken Gri
                                                                                  ffin,agreed to pay
$700,000 to resolve an industry-backed ...

                                                                                                           @
People also search for                                                                                     *
                                                                                                           *'




    q       Ci
             tadelfined by SEC 2021


    Ox      CitadelSecurities networth


    q       ci
             tadelfined2021

    q       citadelsecuri
                        tiesfinedbyFINRAfortradingaheadofclients

r
ttt https://www.ft.com >content                                                                            @
                                                                                                           @
                                                                                                           *'



US regulatorfinesCitadelSecuritiesovertrading breach IFinancialTimes
JuI20,2020 - CitadelSecurities willpay a fine of$700,000 underthe terms ofa settlementwith the regulator
withoutadm itting ordenying the claim s.


F)
 kt'
ki ,1
    i( ht
        tps'
           z//digitaledi
                       tion.chicagotri
                                     bune.com >...                                                         *
                                                                                                           @
                                                                                                           *


C itadelam ong firm s fined overtrading errors -South Southw est
Chicago-based Citadelwillpay$3.5millionoverviolationsstemmingfrom incorrectreporting fornearly80
m illion trades from 2012 to 2016,the SEC said in a ...
You visited this page on 9/5/21.


.       https://www-spglobal-com >finra-fi...                                                              *
                                                                                                           *
                                                                                                           @


FINRA fines C itadelSecurities overtrading system violations - S&P G lobal
JuI21,2020 - The FinancialIndustry Regulatory Authority fined CitadelSecurities LLC forviolating certain
FINRA rules in relation to the com pany's ...


f'
 L; https'
 k
.u       .
         //fil
             es-brokercheck.finra.org h...'
                                          ,PDF4 .
                                                                                                           *
                                                                                                           @
                                                                                                           @


Brokerc heck Report-C ITAD EL SEC UR ITIES LLC - FINRA
Jbll3O,2021 - THE FIRM W AS CENSURED AND FINED $275,000.FINE PAID IN FULL ON.
    Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 13 of 28




                                                                                       RE
                                                                                        -WSJG -RS-QNALFINANCE


                                                                                       A Deep Dive into
                                                                                       Citadel
                                                                                       Securities'Track
                                                                                       Record ofA nti-
                                                                                       Transparency
                                                                                       Citadelclaim sto serve
                                                                                       brokeragesasan im partial
Imagecourtesyof123d.                                                                   m arketm aker- butthe data
                                                                                       suggestsotherwise,

                                                                                        '
                                                                                       t.E'
                                                                                          i'..
                                                                                             Lq.'F
                                                                                                 !'' '
                                                                                         ,
                                                                                         ! L,ByTim Fries 1
                                                                                       :'.'.j
                                                                                            th.
                                                                                        .
                                                                                         A,
                                                                                          ?
                                                                                          )
                                                                                          s.. LastupdatedonApritO8,2:21

              Neitherthe author,Tim Fries,northis website,The Tokenist,provide financialaci
                                                                                          vice. Please consult
              ourwebsite po-
                         - li
                            c:priorto makingfinancialdecisicns.
                            -

                   itadelSecurities'involvementin theGamestop revolthasshoneaspotlighton
                   underhanded dealings.Publicrecordsshow how Citadelhasbeen fined multiple
                   times-yetsuch snesseem tobechalked upasthecostofdoingbusiness.The real
            expenseburdensretailinvestorshowever,whichcertain regulatoryagenciesweredesigned
            to protect.W hathappenswhen regulatorshave littleto no effectin discouraging such
            activity?

            Inevitabte Foibles ofa Centratized FinanciatSystem
            M w ith m ostthingsin life where hum an interestis involved,there is a chasm between how
            somethinji
                     1ssupposedtoworkandhow itactuallyworks.Thishaslong-beenacceptedas
            predictable,somethingthathastobetaken intoaccountofdoingbusiness.Attimeswhen
            thisself-evidenttruthwasrejected,utopianideologiessteppedin,onlytomakelifefarworse.

            However,wehavelargely moved on from all-encompassingideologiesontopiecemealfixing
            ofproblems.Thechasm betweenthenominaland thepracticalisnow bridgedbyregulatory
            agencies.Theirpurposeistobalancepublicinterestwith theprivate one.Unfortunately,the
            evidenceisgrowingthatthistechnocraticapproach tooisfailing:

              *FinancialCrisisof2007-2008causedbybanksjoininghandswithhedgeftmdstoengage
Case 0:21-cv-61719-KMM      Document
                            vestrading.10
        inspeculativederivati             Entered
                                       Thegov     onha
                                             ernment FLSD Docket
                                                      dtoba       09/07/2021
                                                           ilthem outviaTARP('rPage  14 of 28
                                                                               roubled
         M setReliefProgram),puttingthe$498billionbailoutsbilltotaxpayers,whichaccounted
         for3.5% of2009% GDP.
         *Thefamous2014Princeton studywhich revealed thataveragecitizenshavenear-zero
         influence on the form ation ofpolicies.Thisw aslaterconfirm ed in 2019 by USA TODAY and
         the Arizona Republic afteratw o-yearinvestigation revealed thatabout10,000 bills
         introduced duringan 8-yearspanwere irn :
                                                1 cop-
                                                     pcpast'c.
                                                             tdfrom corporatelobby groups.
         Ofthose,2,100 becam e laws.
         *The globalsensation ofGam estop'sshortsqueeze becam e in m anyw aysdigital
         reincarnation ofthe defunctOccupy W allStreetm ovem ent.Socialm edia platform sw ere
         flooded w it,
                     h the sentim entthatyou should buy GM E stock notto m ake a profitbutto
         bringpain to short-sellinghedgefunds.One couldsayitpushedtheenvelopeofsocially
         responsibleinvesting(SRI)-anentirelydifferentmannerthanwhatisconventionally
         known.

       Allofthisleadsusto thecurrentpredicament.W hen trying toplaybytherulesof
       engagement,retailinvestorstendtobede-platformedfrom thebattle.

       Acute ConflictofInterest betw een M arket M akers and
       Brokerages
       In January 2020,p-qptllarstocktradiqg-broker-ag> implementedtradingrestrictionsonGME,
       alongwith othershort-squeezedstocks,assoon atbecameapparentthathedgefundswould
       lose even m orebillionsthan they already had lost.How ever,the relationship betw een the
       mostpopulartradingapp,Robinhood,andCitadelSecurities,oneofthekeyhedgefunds
       involved < th GME'Sshortssqpeeze,isparticularlytroubling.

       To offsetitspioneeringzero-commission tradingfeature,Robinhood' sincomecomesfrom
       :.c0
          ..
           1jng-o-
                 rtl-
                    c'
                     t1-
                       'tkctws.Asamarketmaker,Citadelbuysthem forthepurported purposeof
       ensuringthattradersgetthebestmarketprices.To giveyou an ideahow lucrativetheselling
       oftheseorderflowsis,Robinhood sold them for$271million inthefirsthalfof2020 alone.

       Likewise,acompetingonlinebrokerage,TD Ameritrade,made$560 million duringthe same
       timeperiod.W hileCitadelmaysaytheyusethisdatatoimprovetheirtrading algorithm s,the
       factremainsthatorderflowsgivemarketmakerslike Citadelcriticaltradingpatternsfrom
       retailinvestors.Ifthe sam e m arketm aker,CitadelSecurities,isalso ahedge hm d trying to
       shon-sellGME,would itbe reasonabletothinktheywould notleveragetradingpatterns
       from orderflows?


       How Big is CitadelSecurities?
       Everyoneunderstandsthatyou can accuratelygaugeaperson bytheirpastbehavior.Atthe
       end oflastyear,the SEC had already finedRobinhood for.
                                           .                f)(
                                                              n
                                                              rv
                                                              ' s.mjliic)rtforfailingto discloseits
       incomesources.Furthermore,recenthearingsbeforetheU.S.HouseCommitteeon Financial
       Serviceshadm vealed mtlltiplepm blemswith the short-sellingprocessitself.
      One could speculatewhet
Case 0:21-cv-61719-KMM       herthiswas
                           Document  10intEntered
                                          entionallyon
                                                     setFLSD
                                                         up in such a m anner
                                                                Docket       .Ofm orePage 15 of 28
                                                                        09/07/2021
       im portance is contextualizing CitadelSecuritieswithin the established trend we have noticed
       forthelastcoupleofdecades.Ifweassumethefollowingtrajectoriestobetnle,how does
       Citadelcomeoutlookinr

           *Debt-based economyisbècom ingincreasinglyfragileto perceptionsand smallerfailures.
           *Therefore,snancialinstitutionsthatbecometoobig,inlargepartduetorisltybehavior,
           arenotallowed tofail,thusintroducingeven greatermoralhazard.
           eInturn,thisleadsto financialinstitutionsviewingviolationsand finesascostsofinancial
            friction.

       Citadelisnotonly amarketmakerorahedgefund butaconglomerate.CitadelAdvisorsLLC
       holds$384bjlliu inassetsundermanagement(AuM).AlthoughCitadelSecuritieshasatleast
       $234billioninAuM,whichisapittancecomparedtoBlackRock's$8.7trillion,itsswayover
       themarketisenorm ous.Accordingto BloombergIntelligence,Citadelisrightup therewith
       NYSE and Nasdaqin termsofU.S.stocktradingvolume.

       US stocktfading marketshare                                                                                venue in Decembef2020
                                                                          x                    '.'           V'
                                                        .'x.
                                                           *w>..x.        .'
                                                                           1
                                                                           ë  jyx
                                                                              s t
                                                                                l
                                                                                b
                                                                                khv'
                                                                                   .x
                                                                                    )qx'f.
                                                                                         ...    .x.. 2   xh'q
                                                                                                            ,
                                                                                                            's
                                                                                                             v))
                                                                                                               s
                                                                                                               y ..
                                                                                                                  4jy'.
                                                                                                                      V
                                                                                                                      xx
                                                                                                                       s
                                                                                                                       x. N.'
                                                                                                                            x
                                                                                                                            Y
                                                                                                                            y
                                                                                                                            W
                                                                                                                            4., .
                                                                                                                                $
                                                                                                                                x%
                                                                                                                                 '
                                                                                                                                 %k
                                                                                                                                 g.x
                                                                                                                                   XL
                                                                                                                                    ,X
                                                                                                                                     xx
                                                                                                                                      '
                                                                                                                                      X
                                                                                                                                      V
                                                                                                                                      N.
                                                                                                                                       .
                                                                                                                                       'x'
                                                                                                                                         Q.
                                                                                                                                          X. '..x    '.
                                                                                                                                                      Y
                                                                                                                                                      ..
                                                                                                                                                       .'
                                                                                                                                                        .x .. s.4 x.
                                                                                                                                                                   jysx
                                                                                                                                                                      aVy)
                                                                                                                                                                         k.x
                                                                                                                                                                           xk
                                                                                                                                                                            V
                                                                                                                                                                            .Y
                                                                                                                                                                             y
                                                                                                                                                                             my
                                                                                                                                                                              x
                                                                                                                                                                              j'
                                                                                                                                                                               u.
                                                                                                                                                                                ysy
                                                                                                                                                                                  x.X
                                                                                                                                                                                    t
                                                                                                                                                                                    k
                                                                                                                                                                                    4x
                                                                                                                                                                                     j
                                                                                                                                                                                     '
                                                                                                                                                                                     xy
                                                                                                                                                                                      ,
                                                                                                                                                                                      ..
                                                                                                                                                                                       y
                                                                                                                                                                                       .'
                                                                                                                                                                                        xVx*  Nx.$yy
                                                                                                                                                                                                   .js
                                                                                                                                                                                                     u
                                                                                                                                                                                                     yo
                                                                                                                                                                                                      uk
                                                                                                                                                                                                       q
                                                                                                                                                                                                       j y
                                                                                                                                                                                                         :
                                                                                       .           y xx  .
                                                                           .... q
                                                                                j
                                                                                '          ', . x    .))sj    .s
                                                                                                               ''x
                                                                                                                 ...
                                                                                                                   'u xy
                                                                                                                       x    .
                                                                                                                                                                        .y          :
                                                                                                                                                                                    .      h.%s     xvt u,
                                                          : '
                                                            '
                                                         .. ' . '
                                                          v4..:t 7'.k.
                                                                     AR
                                                                      4.
                                                                       )
                                                                       .%).e.... x.' %.NMy.fb       ... x .. x .. '. ..oux A.. %N . '
                                                                                                o;AvAh
                                                                                                      .
                                                                                                     4y4x
                                                                                                         '
                                                                                                        tkk
                                                                                                          f.
                                                                                                                              '
                                                                                                                               .. . .. .x. .x'%1..11l
                                                                                                                                                    %skx.X
                                                                                                                                                    t    '
                                                                                                                                                         X'A
                                                                                                                                                           x
                                                                                                                                                           t
                                                                                                                                                           x
                                                                                                                                                           s
                                                                                                                                                           'u
                                                                                                                                                            c
                                                                                                                                                            xY
                                                                                                                                                             xc'tK' x. X        YN
                                                                       .. .
                                                                                                                                                                         .       .   .   I
                                                                                                                                                                                         XSVYXXVY 'i         X. X)
                                                               '                                                     k .                                     'N'
                                                                                                                                                          y..w
                                                                                                                                                             Ny
                                                                                                                                                              ï.
                                                                                                                                                               y....j,
                                                                                                                                                                     xx.
                                                                                                                                                       g.;.yrxkj.yx..s <sj. .x..                 x,.x
                                                                                                                                                                                                    kxt
                                                                                                                                                                                                      ijl'
                                                         .                    .            .    .                   ..        ..    .               '' ,                                   .   ...
                                                        ..<(; :Sj    '%.. p
                                                                                           .....             .'     . ''     .. .             '        .
                                                                                                                                                       k     y>.
                                                                    .. ..         ..                     x          .                   ...                                  $x
                                                                                                                                                                              .X
                                                                                                                                                                               :.tyxx ,
                                                                                                                                                                                      )u.y... .s .
                                                                                                                  -. '                                              '
       Cltadel                    ufl
                                    tl*t                       i    .4, .                                .k
                                                                                                          ,          .         ''
                                                                                                                               .
                                                                                                                                                  '''
                                                                                                                                                                  . . '      .   x
                                                                                                                                                                                     '



       Virtu                                             >'                            ':                                :
       G1 ecutlon                                        '                                           ,
                                                        .. '
                                                           *x.'& hs>'t)'
                                                           K            h
                                                                        Nk
                                                                       .'
                                                                          .
                                                                         k!
             PYl
               gm3                                           è'
       Gwk
         t.1
           fvt4%,yt!xjà
                      'j,p:gk-l'j'j
                                  ;tj').'sz'sd
                                             e'
                                              myt):          .

       UBS
       JaneS etOapill                                          ,
       GoldmanSachs
       MorganSlanley
       lrks
          ()l1ft,r-
                  lr)4:                                 . (:k
                                                            .t;
                                                      (
                                                      :,ïh
                                                         ,'
                                                          hR
                                                           ,                                                                                                                                                         112k


                                                                                                                     Imageccedit:nza
                                                                                                                                   com


       In otherwords,despiteengagingin differentfnancialactivities,thegrowth ofretailtrading
       hasgrownto such an extentthatamarketmakerlikeCitadelisencroachingon theworld's
       largeststock exchanges.Thisgrowing off-exchangespacethatrelieson brokeragestying
       them selvesto m arketm akers now m akesforatleast47% ofthe U.S. stock m arket.


       How Do FINRA and the SEC View CitadetSecurities?
Case 0:21-cv-61719-KMM   Document
      Althoughnotapartofthe governme10  Entered
                                    nt,FI       onnci
                                        NRA.- Fina FLSD  Docket
                                                    alIndus      09/07/2021
                                                           tryRegulatoryAuthorPage
                                                                              ity- 16 of 28
          worksundertheSF.C(SecuritiesandExchangeCommission)toregulatebrokeragesasan
          independentbody.On the otherhand,the SEC'Sm ission isto protectinvestorsfrom foul
          play,by goingafterinvestorswhohaveviolatedsecuritieslaws.

          Both FINM and the SEC havetheirwork fullûning and censuring Citadel.

           *ThisFlNlkA report'forCitadersactivitiqu in theperiod between 2017 and 2019,tracked
           over-reportingof452,451securitiestransactionsand incorrectlyreportinginternal
           transfersasTreasurytransactions,tojustnametheltfew''typesofinfractions.
           *In thesamereport,CitadelSecuritiesmisreported transactionsw111:aoliatesas
           transactionsw ith custom ersin 11,989 instances.
           @Oneofthose amliatesisCitadelSecuritiesInstitutionalLLC,anothercog ofthe Citadel
           conglomeratebutregisteredasaseparatecompany,seeminglyforthepurposeofreceiving
           treasuriesthatarethen m isreported.
           .AsrecentasMarch26,2021,FINRAfinedCitadelSecuritieswith$275,000forvarious
           reportingviolations.Thisissimilartothe previous5neof$700,000 inJuly2020 forfailure
           to protectcustom erordersand ensure m arkettransparency.

          Interestingly,thecurrentTreasurySecretaryandformerFederalReserveChairJanetYellen
          received SIJX.A for'sspeakingfees''from Citadel,thesamehedgefundthatengaged in short
          sellingUStreasuries.Exorbitantspeakingfeesseemstobeanartefactofevolved bribesfora
      m ore ctlltured,technocratic society.
      '




                * .   .       .
                                       #            # .                      . x

               # :    ê           œ    *            *          *
                                                                                   3O !N W A T7FLïST


               &          .           t .'.:   ..       lI :       zk *   .. .                         .   .




      Ifallofthisringsabellin theform ofrepeat-violatorssuchasDeulscht
                                                                     a% nkorGoldman
      Sachq,it'
              sbecause they arerecord-holdersin snes.Assuch,they m ake fora steady source of
      income,astheykeepbeingtoobigto fail.

      A W ay O utofCentralized Finance
      Ifal1ofthis soundstoo com plicated and obtuse,it'sbecause itis.M uch m ore so than the
      ongoingLthereum z.o-upgrade,whichispoisedtobecomethewellspringofdecehtralized
      hnance.Even som eW allstreetBetsmoderatorsarereadytoplungeinto tlnistc.
                                                                            xcitjng arenaof
      automated marketmakersand liquiditypoolson decentralized exchanges.

      Furthermore,itseem sthatthecentralizedworldofsnanceisgettingevenmorecompacted.
      Thesameactors,from thesam eschools,continueto circulatethrough variousfnancial
      powercenters.TheE-as-tman-Kodakscandalperfectly exempliied this,buthavingpredictably
  Case 0:21-cv-61719-KMM
        received zero sanction.Document   10 dr
                               W ithlockdowns Entered
                                               asticallyon
                                                        accFLSD   Docket
                                                           elerating wealth09/07/2021   Page
                                                                            transferandfurther17 of 28
         centralization to setup a new kind ofsociety,weening offofthese system slooksto be a
         legitim ate potentialreality.

         lf
          #.,
            .J
         1'
          --
           s
           !
           h
           -.
            'oi
              nouryet
                    egramgrouvandstayconnectedtoaLtthi
                                                     ngscrypto,neFi,andfinance.
         DoyoutldnktEegeisathzesltol:forixstitutionclcreiibility,oritc.A bemlxlged
         inde#aitely?Letuskxoo ia tEecommextsbelow.

         1           citadelSecurities         FINRA           m arketmaker            Robinhood   viotations


         Aboutthe author
             z)
              '       '..'
         .     5 Y.
         4.2,.':
               : ... ... ,,.:k
                   :$:       '
             jr
              o,;. Tim Fries                   Q Linkedïn X Emai'
             7
             k
             <.E
               .
               (yyp.
                   '
              Tim Fries isthe cofounderofTheTokenist.He hasa B.Sc.in MechanicalEngineering from the University of
              Michigan,andanMBAfrom theUniversityofChicago800thSchoo!ofBusi      ness.Tim servedasaSeniorAssociateon
              theinvestmentteam atRW Baird'sUSPri   vateEquitydivision,andisalsotheco-founderofProtectiveTechnologies
              Capital,aninvestmentfirmsspecializinginsensing,protectîonandcontrolsolutions.

         0 Com m ents            TheTokenist           rhDisqus,Pri
                                                       -          vacy Policy
                                                                                                                @'
                                                                                                                 êLogin v
                                                                                                                 '
         ''
         (...'
             ;CRecommend 'd          ' ï t''k'
                                      t:...'
                                     .?         '.
                                             4)2..1
                                                  ):
                                                   .
                                                       '   '   ,.'   t$.
                                                                     1                                          Sortby Bestv




                                    yo




                                                                       Be tI4e firstto com ment,



         r.
          271subscri
                   be D*Addoisqustoyoursi
                                        teAddoisqusAdd A ooI
                                                           '
                                                           po,seylMyoata                                        D ISQ US




You m ay also like
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 18 of 28




                     FIN ANC IAL IND USTRY REG ULA TOR Y AU TH O NJTY
                     LETTER O F A CCEPTA NCE,W AIVER,M D C ON SEN T
                                      N 0 .2016051085001


     TO : Departm entofEnforcem ent
            FinanciallndustryRegulatoryAuthorityIFINRAI
     1tE: CitadelSecuritiesLLC (Respondent)
           M em berFirm
           CRD N o.116797

     Pursuantto FIN RA Rule 9216,RespondentCitadelSecuritiesLLC subm itsthisLetterof
     Acceplnce,W aiver,andCohsent(AW C)forthepurposeofproposingasettlementofthe
     allegedruleviolationsdescribedbelow.ThisAW C issubmitted onthecondition that!if
     accepted,FIN . RA willnotbring any future actionsagainstRespondentalleging violatlonsbased
     on the snm e factualfindingsdescribed in thisAW C.

                                                  1.

                                    AC CEPTAN CE A ND C O NSENT

     A.     Respondenthereby acceptsand consents,withoutadm itting ordenying the tindingsand
            solely forthepurposes ofthisproceeding and any otherproceeding broughtby oron
            behalfofFINRA,ortowhichFIN.
                                      RA isaparty,priortoahearinjandwithoutan
            adjudicationofanyissueof1aw orfact,totheentryofthefollowlngtindingsbyFINRA:
                                          BAC K GR O UND

            CitadelSecuritiesbecam e a FIN RA m em berin February 2005,isheadquartered in
            Chicago,Illinoisand as ofO ctober2020,hasapproxim ately 415 registered individuals.
            The firm prim arily engagesin m arketm aking and providesexecution servicesin U.S.
            equities,options,governm entsectlrities,and foreign exchange productsto m illionsof
            custom ersthrough itsbroker-dealerclients.CitadelSecuritiesdoesnothave any relevant
            disciplinary history.

                                            O V ERW EW

            Between Septem ber 14,2015 and July 21,2016,CitadelSecurities had a system issue
            thatcaused itto reportapproxim ately 6.5 m illion equity sale transactionsto the
           Fm llAm asdaqTradeReportingFacility(TRF)withaninaccurateshortsaleindicatorin
           violationofFINRA Rules6182,7230A(d),and2010.Thefirm alsofailedtohavea
           supervisorysystem,includingwrittensupervisoryprocedures(W SPs),thatwas
           reasonably designedto achievecompliancewith FINRA rulesrequiring theuse ofshort
           saleindicatorsin violation ofFINRA Rules3110 and 2010.
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 19 of 28




                             FACTS A ND W O LATIVE CO ND UCT

          Thism atter originated from FlN llA 's2015 cycle exam ination ofCitadelSecurities.

          Trade Reporting Violations

                 F      Rule 6182 requiresm em bersGlto indicate on trade reports subm itted to
                 FINIRA w hether atransaction is a shortsale ora shortsale exem pttransaction
                 (Eshortsalereportingrequirements').Theshortsalereportingrequirementsapply
                 totransactionsina1lNM Sstocks,asdesnedinRule600(b)(47)ofSEC
                 Regulation N M S.''A 11shortsale transactionsin N M S securitiesm ustbereported
                 to FIN .
                        RA w ith a ''shortsale''or(tshortsale exempf'indicatorpursuantto Rule
                 201 ofRegulation SH O.

                 F     Rule7230A(d)reyuiresthereportingmember(unlessthecont' rasidehas
                 anopportunitytoprovide1tsowntraderinformation)toprovidecompleteand
                 accuratesubmissionsofinformationforbothsidesofatradeincluding,GElaj
                 sym bolindicating whetherthetransaction isa buy,sellorcross,and ifapplicable,
                 a sym bolindicating thatthe lansaction isa sellshortorsellshortexem pttrade
                 from the Reporting M em berperspective orcontra side perspective,irrespective of
                 whetherthe contra side is a m em ber,exceptthe sellshortorsellshortexem pt
                 indicatorisnotrequired on any clearing-only,non-regulatory reportsubm itted
                 pursuanttoRule7230A(i)(4).''
                 F       Rule 2010 requiresa m em berin theconductof itsbusinessto Ctobserve
                 highstandardsofcommercialhonorandjustandequitableprinciplesoftrade.''A
                 violation ofa FINRA rule constitutes a violation ofFINR A Rule 2010.

                 On Septem ber 14,2015,CitadelSecuritiesreleased a new system designed to
                 implem entthe new orderm arking and trade reporting m ethodologiesrequired
                 pursuantto Regulation SHO FAQ 2.5 andFIN.
                                                         RA TradeReportingFAQ 407.13,
                 respectively.How ever,the Grm inadvertently om itted one ofitsexecution
                 system saspartofthe release,and thusreported tradesusing the historical
                 m ethodology.This om ission caused CitadelSecuritiesto report6.5 m illion short
                 saleequitytransactionstotheTRF withouttheshortsaleindicator.Theflrm
                 rem edlated the issue on July 21,2016 afterFIN RA notitied the firm ofthe issue.
                                                               .

                 The 6.5 m illion tradereporting violationsrepresented approxim ately fotlrto six
                 percentofCitadelSecurities'daily reported tradesduring the period Septem ber
                 14,2015 through July 21,2016.

                 Therefore,CitadelSecuritiesviolatedFINRA Rules6182 and2010.

             6. Between September14,2015andJuly21,2016,CitadelSecuritiesrejorted
                 approxim ately 6,660 long saletradesto the TltF with a shortsale indlcatorasa
                 resultoftheissue described in paragraph 4.


                                                 7
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 20 of 28




                 Therefore,CitadelSecuritiesviolatedFINRA Rules7230A(d)and2010.
           Supervision Violation

              8. FINRA Rule3110(a)requiresthateachmemberttestablishandmaintainasystem
                 to supervisethe activitiesofeach associated person thatisreasonably designed to
                 achieve com pliance w ith applicable securitieslaw sand regulations,and w ith
                 applicableFINRA rules.''FINRA Rule3110(b)requiresthateachmember,
                 ttestablish,maintain,andenforcewrittengrocedurestosuyervisethetypesof
                 business in w hich itengagesand the activltiesofitsassoclated persons thatare
                 reasonably designedtoachieve compliancewith applicablesecuritieslawsand
                 regulations,and w ith applicable FIN RA rules.''

              9. CitadelSecurities'supervisorysystem,includinjitsW SPS,wasnotreasonably
                 designed to achievecompliancewith shortsalelndicatorreportingpursuantto
                 FINRA Rules6182and7230A(d).BetweenSeptember14,2015andJuly21,
                 2016,CitadelSecuritiesconducted end ofday review sfortheaccuracy ofshort
                 saletransaction reporting,butthesereview sdid notinclude trades effected
                 through a11ofitsexecution system s.Even ifCitadelSecuritieshad included a11
                 execution system s in its supervisory review s,itw ould nothavereviewed the
                 m isreported transactions forshortsale reporting requirem entsbecause the
                 supervisory review sonly looked atorderactivity covered by Regulation SH O.
                 UnlikeFlNltA'stradereportingrules,RegulationSHO didnotapplytothe
                 m isreported transactionsbecause Regulatlon SHO m andatesthe m arking ofsell
                 ordersand here the m isreported transactionsw ere lim ited to the execution of
                 incom ing ordersratherthan orderentry orrouting.CitadelSecurities addressed
                 the deficienciesin itsW SPS in July 2016 afterFIN RA broughtthe issueto its
                                                                  .

                 attention.Consequently,between Septem ber14,2015 and July 21,2016,Citadel
                 Securitiesdidnothaveinglaceasupervisorysystem,includingW SPS,reasonably
                 designedtoachievecompllancewithF       Rules6182and7230A(d)in
                 violationofFINRA Rules3110(a)and(b)and2010.
     B.   Respondentalso consentsto the im position ofthe follow ing sanctions:

          *      a censure and
                  N.
      -   *      a$180,000 fine comprisedof$140,000fortradereportingviolationsand
                 $40,000forthe elatedsupervisoryviolations).
          The sanctions imposed in thisAW C shallbe effective on a date setby FIN RA.
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 21 of 28




                                                      II.

                                  W AIVER O F PRO CEDU R AL RIGH TS

        Respondentspecifically and voluntarily waivesthefollow ing rightsgranted underFm lkA 's
        Code ofProcedure:

                      To have a com plaintissued specifying the allegationsagainstit;

               B.     Tobenotified ofthecomplaintand havetheoppoltunity to answertheallegations
                      in w riting;

                      Todefendaqainsttheallegationsinadisciplinaryhearingbeforeahearingpanel,
                      to have a wrltten record ofthe hearing m ade,and to have aw ritten decision
                      issued;and

               D.     ToappealanysuchdecisiontotheNationalAdjudicatoryCouncil(NAC)and
                      then to the U .S.Securitiesand Exchange Com m ission and aU .S.Courtof
                      A ppeals.

        Further,Respondentspecificallyandvoluntarilywaivesanyrighttoclaim biasorgrejudgment
        ofthe ChiefLegalOfticer,the NA C,orany m em beroftheN AC,in connection wlth such
        person'sorbody'sparticipation in discussionsregarding the terms and conditionsofthisA W C,
    '
        orotherconsiderationofthisAW C,includingitsacceptanceorrejection.
        Respondentfurtherspecifcally and voluntarily waives any rightto claim thataperson violated
        theexparteprohibitionsofF         Rule9143ortheseparationoffunctionsyrohibitionsof
        F       Rule 9144,in corm ection w ith such person'sorbody'sparticipation ln discussions
        regarding the tennsand conditionsofthisA W C,or otherconsideration ofthisAW C,including
        itsacceptanceorrejection.               '
                                                     IH .

                                            O THER M A TTER S

        Respondentunderstandsthat:

              A.      Subm ission ofthisAW C isvoluntary and willnotresolve thism atterunless and
                      untilithasbeen review ed atld accepted by theN AC,a Review Subcom m ittee of
                      theNAC,ortheOfficeofDisciplinaryAffairs(ODA),pursuanttoFINRA Rule
                      9216;

                      lfthisAW C isnotaccepted,itssubmissionwillnotbeused asevidencetoprove
                      any oftheallegationsagainstRespondent;and



                                                      4
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 22 of 28




          C.    Ifaccepted:

                      thisA W C w illbecom epartofRespondent'sperm anentdisciplinaty
                      record and m ay be considered in any futlzre action broughtby FINRA or
                      any otherregulatoragainstRespondent'   ,

                2.    thisA W C w illbe m ade availablethrough FlN lkA 'spublic disclosure
                      program in accordancew ith FINR A Rule 8313'  ,

                3.    FINRA m ay m akeapublicannouncementconcenzing thisagreementand
                      itssubjectmatterinaccordancewithFIINRA Rule8313,
                                                                     .and
                4.    Resyondentmaynottakeany action ormakeorpennittobemadeany
                      publlc statem ent,including in regulatory filings orothem ise,denying,
                      directly orindirectly,any finding in thisA W C orcreate the im pression
                      thattheAW C iswithoutfactualbasis.Respondentmaynottake any
                      positioninanyproceedingbroujhtby oronbehalfofFINRA,ortowhich
                      FINRA isaparty,thatismconslstentwithanyyat'tofthisAWC.Nothing
                      in thisprovision affectsRespondent'stestim onlalobligations orrightto
                      take legalorfactualpositionsin litigation orotherlegalproceedingsin
                      which F        isnota party.                         '

          D.    Respondentm ay attach acorrective action statem entto thisAW C thatisa
                statementofdem onstrablecorrectivestepstakentopreventfuturem isconduct.
                Respondentunderstandsthatitm ay notdeny thechargesorm ake any statem ent
                thatisinconsistentw ith the AW C in thisstatem ent.This statem entdoesnot
                constitute factualorlegalfindingsby FIN R A,nordoesitreflectthe view sof
                F       .




                                               5
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 23 of 28




    The tm derslgned,on behalfofRespondent,certlfiesthata person duly authorlzed to acton
    Respondent'sbehalfhasread and understandsa1lofthe provlslonsofthlsAW C atld hasbeen
    glven a ftzllopport
                      um ty to ask questlonsabout1t;thatRespondenthas agreed to the AW C'S
    provlslonsvoluntazily;andthatnooffer,threat,mducement,orpromiseofanykin; otherthan
    theterm ssetforth ln thlsA W C and the prospectofavoldm g the lssuance ofa com plaint,has
    been m ade to m duce Respondentto subm ltthlsAW C
                                                 f   -   )
                                                         -    ?;'
                                                                ,

      It712-+ ,
              /Q,t-z                             'X$
                                                   '
                                                   Y
                                                   .a
                                                    --l-v -'V<'
                                                              -
                                                              '''i'- -- -----
    Date                                      CltadelSecurltlesLLC
                                              Respondent




    A ccepted by FINRA :

                                              Slgned on behalfofthe
                                              Dlrector ofODA ,by delegated authonty
     November 13, 2020                           V,
                                                  .l1-%. 1..-..
                                                              1.
                                                               -.u..Jm

     Date                                     N ellleDunderdale
                                              Counsel
                                              FEfRA
                                              D epartm entofEnforcem ent
                                              15200 Om ega Drlve,Sulte 300
                                              Rockvllle,M D 20850-3329




                                                 6
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 24 of 28




                                                                                              .' '                         '.          '
                .                                                                .       .               .           ..




       è:
       '
            Fo ,
            '

            .
                    rmy(,. 4y..0.,-(6
                        '   '
                                       ..
                                          Bt
                                       ' .q) '
                                               /A
                                             . .
                                                 '''',). ,
                                                '') y                                                                                                     .
                                                                                                                                                                  .
                                                                                                                                                                      :...
                                                                                                                                                                         y
                                                                                                                                                                         .
                                                                                                                                                                         ).
       .

           (.(
             )''
               .,
                è
                (
                .
                1:
                 ,
                 1
                 4
                 ''
                  ...
                    L :'
                       ..),
                          y:y
                            .
                            -.
                            :(r
                              g)
                               ... t
                                   y...
                                      y
                                      .
                                      '               )
                                                      j .14
                                                          14
                                                           )
                                                           j('
                                                             E.:-(y.E..              ,
                                                                             y. ., . )
                                                                                     .(
                                                                                      .
                                                                                      y ..,.                                       ,
                                                                                                                                           j
                                                                                                                                                .
                                                                                                                                                          .

                                                                                                                                                                               .



            C, .ltaq   d',  e.) ,
                                ItE nt    ,'es,D'.,   rls'   :'  e ).  ,''   ,                                                             ..                                       . .



                '
                    (           ;..,
                                '           .''.. .., ; . '   .   '   .' .
                                                                        .
                                                                                     .
                                                                                     '               '   .                    .
                                                                                                                                  jjj
                                                                                                                                    t.'y                          .
                                                                                                                                                                  ,. ...
                                                                                                                                                                       (.y. ..
                                                                                                                                                                             ,..,


           Amt
             esil
                è
                dèa; Ll
                      lc                                                                                                                    '' ''
                                                                                                                                                    '
                                                                                                                 .
       .



       t
       è
       t/yjlend)Ap/t ljçqil
                          ;
                          !
                          j(
                           '
                           èùt
                           .
                           )
                           ''
                            .'
                             (l.,
                               '.i'
                                  dtt.
                                     4
                                                                                                                                                    h


                                                                                                                                                                                   ,


       l
       ,
       eyoM pt'iè
                Qnr
                  èjj;m (j
                         à
                         yjjè '
                            .' '                                                                                                                         . ' ''
                                                                                                                                                         .

       '
           tp;'
              rot
                k'i7
                   $ io,,ht
                          ::o,f(
                               yT'
                                 h:,
                                   .''             '
                                                                                          *
                                                                                          '
                                                                                          .
                                                                                         . ...
                                                                                                 '           œ        ,   è.M
                                                                                                                            '.' '.+...
                                                                                                                                       -
                                                                                                                                                    ,-

                                                                                                                                                                                              '
            .                                                                                        .
                                                                                                                      .
                                                                                                                                           -
                                                                                                                                            (
                                                                                                                                            .).
                                                                                                                                            y                         (.: .. .
                                                                                                                                                                           -,,                ,
                                                                                                                                                                                          ., .,   .,.   .



           è
           jùvé:jl éùt
                     )t
                      .Cùè
                         m p,àù# A)dj
       è
       l
       'qt
         :
         .$)9#j
             . .6y)
                  @p
           (
           è
           :ym gi4#eJ))lé lèùkè4jm pitj                               ,                                                                                                             ,



           ,
           C 41 pqpy
                    SEc.report                                        CitadelEnterpriie Am ericps LLC

                                Form 40-6B/A                                                                                                                                       lF
                                                                                                                                                                                    'i1e1-)

                6                                       d
                                                        A
                                                        '
                                                        .
                                                        4
                                                        J
                                                        %6
                                                         '                                                                                               (a
                                                                                                                                                          lz
                                                                                                                                                           ll                           @**
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 25 of 28




         ol
          x#c ?
              L
              .
              ,
              '
              ;
              :
              sj
               :
               r
               j
               L1
                ;t
                 j
                 s
                 '
                 .
                 E,
                  !
                  jj
                  .
                  ' g
                    x
                    i
                    .'
                     t
                     y
                     fj
                      '
                      ,
                      r
                      .
                      :.
                      .
                      .
                      'j:
                        j
                        L
                        .
                        '
                                                           4:.:
                                                              6: xojjce
                    .
                                                           Acc+1 99* :99997Q$4* :1$t    .4:Ad)Sizd 1MB            P
                                                           !Amen4)AppliO tion f@rexemption ffom allprovisioM of
         G   A   /
                 t
                 J
                 à
                 '
                 l
                 à
                 ..
                  1
                  ,v
                   j
                   '
                   ;p)
                     .
                     ;
                     .f
                      .ç
                       x)
                        +.
                         s
                         i;
                          z.
                           p
                           '
                           p.
                            o
                            s>
                             k
                             jV
                              shavx,
                                   i
                                   y
                                   w,
                                    j
                                    xt
                                     .j
                                      va.
                                        yp/f'
                                                           The Investm entCompanyAd of1940 W anEmptoyeell
                                                           hw eslm entcom gany
                                                           Aec-fot* * 945141 20-* 1113(40 Açt) Sià4:216 KB
                                                           tAm*në Appticatl4nf@rûx:mpttdntfol aj1p/ovixloilsqf
                                                           '

          # ,.
                 zzs.t
                 isw.
                     ','
                       w..s.waxw...v.;..,
                    5axXa*-!
                           Q.wr
                             %..
                             , 'z
                                mao
                                 '.
                                 .R..
                                        ww.
                                          irv
                                            s..x,
                                    Tô.o;ar-.
                                                i>.x..kk
                                            F1.<''
                                                           thpltw- lmenfCtlrhpaftyAd pfI- '
                                                                                          W atlEtpployeer:
      '



Case 0:21-cv-61719-KMM
        ooo p èf
                      k.,Document
                           o L(
                              ...10..Entered .on
                                               .'.FLSD
                                                   k:) .Docket
                                                         . ....09/07/2021 tg , 26 of 28
                                                                           Page
                  icket
                  y     sw l-Fi
                      : '. z'
                            '
                              g
                               .. '',
                              j .'.
                                 .
                                         '                                     4t53#M
                                                                               ' . 'p'       ' '.Ll
                                                                                                     ..      f'
                                                                                                          .' '
                                                                                                                       .Ct#.
                                                                                                                           @t
                                                                                                                         . ' '
              .         '
                            g,;
                              :.:
                                 .)'l1
                                ...
                                  .. .       . ..   .    .
                                                                   g te m'eùdous.bl:g
                                                                                    . k.                          .
                                                                                                                      ''   .   '.
                                                    ,         .            '
                                                                                         .   è   .
                                 .                      :'    ).   .
                                                        , .




          BUSINESS



          A M C FA IL S T O
          D E L IV E R U P
          1088% IN LATEST
          D A TA
          '
          1
          k
          '
          -
          C
          .
          '
          -
          .
          t
          l'
           (
           jt
            '
            ,
            t
            .
            ,*
             (*
              )F'
                (e
                 t.
                  j'
                   :
                   l'.
                   .
                   - $
                     ..j.jy'j'jj.Y.
                     l            ët'yjj.
                                        ,yggyj!r(7'$'j.
                                        t             jt
                                                       '4'
                                                         y
                                                         1
                                                         :
                                                         .jj.
                                                            '
                                                            4.
                                                             y
                                                             '
                                                             3'
                                                              N
                                                              k
                                                              .'jm
                                                                 '
                                                                 y(j..
                                                                     '
                                                                     (.
                                                                      jj
                                                                      ,%
                                                                       .'
                                                                       m
                                                                        ç4
                                                                        .j4
                                                                          .j(.,(.
                                                                          ,     y(.
                                                                                  '
                                                                                  ?
                                                                                  éjj.
                                                                                  ,  m
                                                                                     t.
                                                                                      j.
                                                                                      'j-
                                                                                        :
                                                                                        t
                                                                                        .
                                                                                        y,'
                                                                                          y/j.
                                                                                             j.
                                                                                              xjj
                                                                                              l u(.
                                                                                                  *
                                                                                                  yjy$
                                                                                                  4  jyj.
                                                                                                        $y
                                                                                                         .
                                                                                                         (y.
                                                                                                           a
                                                                                                           '
                                                                                                           3
                                                                                                           .
                                                                                                           $$j'
                                                                                                              r(-!



          M ajor l'lew tl'ata justcalne out today
          tkolzl'
                the SEC .Itshow s fai
                                   ' ls to deliver
          in AM C Entertainm ent H oldings,Inc.
          up 1088% in the firsthalfofAtlgust:

               Privacy LêkCookies:This sit,e uses cookies.By collûnuillg to
               use thisA'vebsite,ytltlagree to theiruse.
               To find tltltluore,includillg l'
                                              ll')î.
                                                   v tt)controlcookies,see
               here:(-x
                      'ookie P()1ichu
                                    ?
                                Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 27 of 28




                                              * Jam es Cram ervs.Jon Stewartsaga -
                                                            > he s'
                                                                  .//enwwik-ipedia.org/Wiki/lon=stewalb Ezb 8,
                                                                                                             o% g3lim=crameracgniict(en.wy
                                          shorting is employed w idely w ithin the U S securities trading system .ltis
                   prices,enrich an oligarchy,and defraud investors.Priveleged partiesare able to em ploy predl
                  (.l
                    )
                    to m itigate the risks inherentto m arltettrading and,thetefore,tiltthe favourtow ardsthem sels
                    the w idereconom y.
          .. ).r'(..:T
                     (.,;;.
                          :i:
                            'E..'
                                -.s:..
                                     ;..'.:
                                          -.
                                           ;...r7:;.:
                                                    ..-,
                                                       t.)'.y..
                                                              :.ë
                                                                ...
                                                                  L!:L
                                                                     .ï
                                                                      ..............,..:.,:
                                                                                          .....-,.t
                                                                                               tii.
                                                                                                  j-
          .
                   )                                                                               è..-,...r
                                                                                                           r;...,,
                                                                                                                 ........-.........:.....
                                                                                                                                        ..:t::.
                                                                                                                                              :..:r:.!
                                                                                                                                                     :.
                                                                                                                                                      ,:.
                                                                                                                                                        ,..
                                                                                                                                                          4h
                                                                                                                                                           :r::l'r
                                                                                                                                                                 src..
                                                                                                                                                                     k-ë............
                                                                                                                                                                       .           r...,:,.
                                                                                                                                                                                          ,.-......
                                                                                                                                                                      :.,.:;... .....y..... .. .,. ,,.,,,,,,., . ,.,....,,..........,..,,.,....,-.,...,,,.,.,,.,, ....,..k,:,,........:-....-... r
                                                                                                                                                                                                                                                                ....                                 -..
                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                         .;...
                                                                                                                                                                                                                                                                                                             y(,
                                                                                                                                                                                                                                                                                                               ;,).
                                                                                                                                                                                                                                                                                                                  :..:
                                                                                                                                                                                                                                                                                                                     .g
                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                       4:.).
                                                                                                                                                                                                                                                                                                                           :,qr...Tr.q........::r.-y
                                                                                                                                                                                                                                                                                                                                                   ...y.y...
                                                                                                                                                                                                                                                                                                                                                           r.:..).r.......,......:r...,.,y..,....
             'E'. . !  :.')!
                          t  E1j
                               ':5'q.' E..             -, ..      t.    ë
                                                                        .;-' ..:           ).
                                                                                            ?
                                                                                            .(    ..',,,            . . ., -.. ,- : . ,y                         t..
           '.. .-..
                  ..
                         -'
                          è.;:.  -...-..-.          '.:.ë.J..(!.ë '                     .'.L..b
                                                                                             -.k
                                                                                               ..
                                                                                               IL
                                                                                                -
                                                                                                .L
                                                                                                 .
                                                                                                 '
                                                                                                 ..
                                                                                                  :
                                                                                                  .....
                                                                                                  ,   -
                                                                                                       . .-
                                                                                                      :t
                                                                                                       '...
                                                                                                       .  '
                                                                                                          f
                                                                                                          ..
                                                                                                           ;p
                                                                                                            t
                                                                                                            ..L.g
                                                                                                                '
                                                                                                                F
                                                                                                                .-.-
                                                                                                                   '.1                                         .;
                                                                                                                                                                ..  ''
                                                                                                                                                                 ,.'s(                       -
                                                                                                                                                                                             ').
                                                                                                                                                                                               - E
                                                                                                                                                                                                 .-
                                                                                                                                                                                                  ;r
                                                                                                                                                                                                   q.
                                                                                                                                                                                                    ).
                                                                                                                                                                                                     : ...  . .
                                                                                                                                                                                                              ,.,
                                                                                                                                                                                                                .y r.
                                                                                                                                                                                                                    yi
                                                                                                                                                                                                                     !r
                                                                                                                                                                                                                      . ..      .
                                                                                                                                                                                                                                ,?.  -r
                                                                                                                                                                                                                                      . L  y;:,
                                                                                                                                                                                                                                              1-
                                                                                                                                                                                                                                               -y.
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 t j:
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    -y . .  k
                                                                                                                                                                                                                                                            . . ..      ' .
                                                                                                                                                                                                                                                                            . (
                                                                                                                                                                                                                                                                               -y
                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                '  )
                                                                                                                                                                                                                                                                                   ,j;.u:
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                  '. . k.
                                                                                                                                                                                                                                                                                  2      -.  :.
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                tt.....    ..';
                                                                                                                                                                                                                                                                                                         .':     f  ..y s'--
                                                                                                                                                                                                                                                                                                                        -     '': .-t,:...,       :2;
                                                                                                                                                                                                                                                                                                                                                    -).)ïL,.-t
                                                                                                                                                                                                                                                                                                                                                             .r. .y...  ,
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        :g:y .?   rj.y:..:    .',(,.
                                                                                                                                                                                                                                                                                                                                                                                                   ....y.)
                                                                                                                                                                                                                                                                                                                                                                                                   j     ,,:y.-.,.,.
                                                                      -..
                                                                        .. ..   .:.....t-   .L
                                                                                            .                        ... ..                                            ..ê-L
                                                                                                                                                                           .; . :         k.'
                                                                                                                                                                                         ., .               t
                                                                                                                                                                                                            (
                                                                                                                                                                                                            .
                                                                                                                                                                                                            -
                                                                                                                                                                                                            2.
                                                                                                                                                                                                        -..--L
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             j
                                                                                                                                                                                                             '.
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              (
                                                                                                                                                                                                              -
                                                                                                                                                                                                              .
                                                                                                                                                                                                              ,.
                                                                                                                                                                                                               )
                                                                                                                                                                                                               .'
                                                                                                                                                                                                                ..z...
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     -.
                                                                                                                                                                                                                      ).
                                                                                                                                                                                                                      '-
                                                                                                                                                                                                                       .,'
                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          E
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           -.'
                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                              .-'
                                                                                                                                                                                                                                ::)'
                                                                                                                                                                                                                                .   .(..-..':
                                                                                                                                                                                                                                   -'                              '            '
                                                                                                                                                                                                                                                                               ..       .
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                            '                  .E ;--.-
                                                                                                                                                                                                                                                                                                     . -... .. . . .:
                                                                                                                                                                                                                                                                                                                        ,'
                                                                                                                                                                                                                                                                                                                        #.E
                                                                                                                                                                                                                                                                                                                          ..'
                                                                                                                                                                                                                                                                                                                      ... .-
                                                                                                                                                                                                                                                                                                                    ...     .'...-L           '(.
                                                                                                                                                                                                                                                                                                                                                -t'    .... ,  ..       -
                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                             .        è''.
                                                                                                                                                                                                                                                                                                                                                                                                   . .. ''?... .u ..t:..-..t
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                           jt
                                                                                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                                                                                             .t.. ...         ..-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y, t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;.                        .           ...,......,,......,-
                    2-Ploposa.
                             l1-Enforce Share O w nershlp Priorto a ShortSale                                                                                                                                                                                                                                                                                                                                                                                 '''2tELL. :p.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .,)(
                                          -                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :  , )(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ; ,y,

                    lfthe problem stem sfrom thedifïkrence between ''shortselling''and ''naked shottsellingd',th
                   herehastobehow to preventFailuresto Der
                                                         liver(FTDs).Thesearewhereashort-soldshare
                   located by T+x and,l erefore,a second synthetic share is being created to coverthe flrst.-1-hi
................................-...........1
                                            là.......,....4....
                                                              *.....-.-........1lk........-............v...-.....................................Y.,......................................,,...
                                                                                                                                                                                              E...........,..,.!î................
                                                                                                                                                                                                                                :1;...-,,,..........v.....
                                                                                                                                                                                                                                                         v.....v.tlktl.......,.,.............,..............,,,..,,..x;..!4.........'.....,...................Aœ..................,..........................,.,.......0......,.........11.114..........,........U.......,......J1!tl.......,...,.....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,,.,......,....,......u..,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x......,....!
Case 0:21-cv-61719-KMM Document 10 Entered on FLSD Docket 09/07/2021 Page 28 of 28
